UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended March 31, 2011 £ For the transition period from to Commission file number 001-32172 Express-1 Expedited Solutions, Inc. (Exact name of small business issuer as specified in its charter) Delaware 03-0450326 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3399 South Lakeshore Drive, Suite 225 Saint Joseph, MI 49085 (Address of Principal Executive Offices)(Zip Code) (269) 429-9761 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). £ Yes £ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company R (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R The Registrant has 33,011,561 shares of its common stock outstanding as of May 13, 2011. Express-1 Expedited Solutions, Inc. Form 10-Q Index Part I — Financial Information Item 1.Financial Statements: Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Consolidated Statement of Changes inStockholders’ Equity 6 Notes to Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis ofFinancial Condition and Results of Operations 14 Item 3.Quantitative and Qualitative Disclosures AboutMarket Risk 24 Item 4.Controls and Procedures 24 Part II — Other Information 25 Item 1.Legal Proceedings 25 Item 1A.Risk Factors 25 Item 2.Unregistered Sales of Equity Securities and Useof Proceeds 25 Item 3.Defaults upon Senior Securities 25 Item 4.Removed and Reserved 25 Item 5.Other Information 26 Item 6.Exhibits 2 Part I — Financial Information Item 1— Financial Statements Express-1 Expedited Solutions, Inc. Consolidated Balance Sheets (Unaudited) March 31, 2011 December 31, 2010 ASSETS Current assets: Cash $ $ Accounts receivable, net of allowances of $153,000 and $136,000, respectively Prepaid expenses Deferred tax asset, current Income tax receivable Other current assets Total current assets Property and equipment, net of $3,432,000 and $3,290,000 in accumulated depreciation, respectively Goodwill Identifiable intangible assets, net of$2,960,000 and $2,827,000 in accumulated amortization, respectively Loans and advances Other long-term assets Total long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued salaries and wages Accrued expenses, other Current maturities of notes payable and capital leases Other current liabilities Total current liabilities Line of credit Notes payable and capital leases, net of current maturities Deferred tax liability, long-term Other long-term liabilities Total long-term liabilities Stockholders' equity: Preferred stock, $.001 par value; 10,000,000 shares; no shares issued or outstanding - - Common stock, $.001 par value; 100,000,000 shares authorized; 33,188,980and 32,687,522 shares issued, respectively; and 33,008,980 and 32,507,522 shares outstanding, respectively Additional paid-in capital Treasury stock, at cost, 180,000 shares held ) ) Accumulated earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 Express-1 Expedited Solutions, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, 2011 March 31, 2010 Revenues Operating revenue $ $ Expenses Direct expense Gross margin Sales general and administrative expense Operating income Other expense Interest expense Income before tax Income tax provision Net income $ $ Basic income per share Net income $ $ Diluted income per share Net income $ $ Weighted average common shares outstanding Basic weighted average common shares outstanding Diluted weighted average common shares outstanding The accompanying notes are an integral part of the consolidated financial statements. 4 Express-1 Expedited Solutions, Inc. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, Operating activities Net income $ $ Adjustments to reconcile net income to net cash from operating activities Provisions for allowance for doubtful accounts ) Depreciation & amortization expense Stock compensation expense (Gain) on disposal of equipment - ) Changes in assets and liabilities Account receivable ) ) Deferred tax expense Income tax receivable - Other current assets Prepaid expenses ) ) Other Long-term assets and advances ) ) Accounts payable ) Accrued expenses Other liabilities - ) Cash provided by operating activities Investing activities Payment of acquisition earn-out ) - Payment for purchases of property and equipment ) ) Cash flows (used) by investing activities ) ) Financing activities Credit line, net activity ) ) Proceeds from credit facility renewal - Payments of notes payable and capital leases ) ) Excess tax benefit from stock options - Proceeds from exercise of options - Cash flows (used) by financing activities ) ) Net (decrease) increase in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of noncash activities: Cash paid during the period for interest $ $ Cash (received) paid during the period for income taxes ) The accompanying notes are an integral part of the consolidated financial statements. 5 Express-1 Expedited Solutions, Inc. Consolidated Statement of Changes in Stockholders’ Equity Three Months Ended March 31, 2011 (Unaudited) Additional Common Stock Treasury Stock Paid In Accumulated Shares Amount Shares Amount Capital Earnings Total Balance, December 31, 2010 Issuance of common stock for warrantexercise Stock option expense Excess taxbenefit from stock options Net income Balance, March 31, 2011 The accompanying notes are an integral part of the consolidated financial statements. 6 Express-1 Expedited Solutions, Inc. Notes to Consolidated Financial Statements Three Months Ended March 31, 2011 and 2010 (Unaudited) 1. Significant Accounting Principles Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Express-1 Expedited Solutions, Inc. (“we”, “us”, “our” or the “Company”) have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) and in accordance with the instructions to Form 10-Q. Certain information and footnote disclosures normally included in annual financial statements have been condensed or omitted pursuant to those rules and regulations. However, we believe that the disclosures contained herein are adequate to make the information presented not misleading. The financial statements reflect, in our opinion, all material adjustments (which include only normal recurring adjustments) necessary to fairly present our financial position at March 31, 2011 and December 31, 2010 and results of operations for the three month periods ended March 31, 2011 and 2010. The preparation of the financial statements requires management to make estimates and judgments that affect the reported amounts of assets and liabilities and the disclosure of contingencies at the date of the financial statements as well as the reported amounts of revenues and expenses during the reporting period. Estimates have been prepared on the basis of the most current and best available information and actual results could differ materially from those estimates. These unaudited condensed consolidated financial statements and notes thereto should be read in conjunction with the audited financial statements and notes thereto for the fiscal year ended December 31, 2010 included in our Annual Report on Form 10-K as filed with the SEC and available on the SEC’s website (www.sec.gov). Results of operations in interim periods are not necessarily indicative of results to be expected for a full year. Revenue Recognition Within the Company’s Express-1 and Bounce Logistics business units, revenue is recognized primarily at the point in time delivery is completed on the freight shipments it handles; with related costs of delivery being accrued as incurred and expensed within the same period in which the associated revenue is recognized. For these business units, the Company uses the following supporting criteria to determine that revenue has been earned and should be recognized: ● Persuasive evidence that an arrangement exists, ● Services have been rendered, ● The sales price is fixed and determinable, and ● Collectability is reasonably assured. Within its Concert Group Logistics business unit, the Company utilizes an alternative point in time to recognize revenue. Concert Group Logistics revenue and associated operating expenses are recognized on the date the freight is picked up from the shipper. This alternative method of revenue recognition is not the preferred method of revenue recognition as prescribed within generally accepted accounting principles in the United States of America (US GAAP). This method recognizes revenue and associated expenses prior to the point in time that all services are completed. The Company has evaluated the impact of this alternative method on its consolidated financial statements and concluded that the impact is not material to the financial statements. The Company reports revenue on a gross basis in accordance with US GAAP. The following facts justify our position of reporting revenue on a gross basis: ● The Company is the primary obligor and is responsible for providing the service desired by the customer. 7 ● The customer holds the Company responsible for fulfillment including the acceptability of the service.(Requirements may include, for example, on-time delivery, handling freight loss and damage claims, establishing pick-up and delivery times, and tracing shipments in transit.) ● The Company has discretion in setting sales prices and as a result, its earnings vary. ● The Company has discretion to select its drivers, contractors or other transportation providers (collectively, “service providers”) from among thousands of alternatives,and ● The Company bears credit risk for all of its receivables Stock-Based Compensation The Company has in place a stock option plan approved by the shareholders for 5,600,000 shares of its common stock. Through the plan, the Company offers stock options to employees and directors which assist in recruiting and retaining these individuals. Options generally become fully vested three to five years from the date of grant and expire five to ten years from the grant date. During the three-month period ended March 31, 2011, the Company granted 50,000 options to purchase shares of its common stock while cancelling or retiring 11,000 options in the same period. As of March 31, 2011 the Company has 2,543,000 options outstanding and an additional 2,083,000 options available for future grants under the existing plan. During the life of the plan 974,000 stock options have been exercised. The weighted-average fair value of each stock option recorded in expense for the three-month period ended March 31, 2011 was estimated on the date of grant using the Black-Scholes option pricing model and amortized over the requisite service period of the underlying options. The Company has used one grouping for the assumptions, as its option grants are primarily basic with similar characteristics. The expected term of options granted has been derived based upon the Company’s history of actual exercise behavior and represents the period of time that options granted are expected to be outstanding. Historical data was also used to estimate option exercises and employee terminations. Estimated volatility is based upon the Company’s historical market price at consistent points in a period equal to the expected life of the options. The risk-free interest rate is based on the U.S. Treasury yield curve in effect at the time of grant and the dividend yield is zero. Three Months Ended March 31, Risk-free interest rate 2.3% 2.8% Expected life 5.8 Years 5.8 Years Expected volatility 55% 35% Expected dividend yield none none Grant date fair value $ $ 8 The following table summarizes the option activity for the three-month period ended March 31, 2011: Weighted Average Weighted Average Options Exercise Price Remaining Life Outstanding at December 31, 2010 $ Granted Expired ) Exercised ) Outstanding at March 31, 2011 Outstanding Exercisable at March 31, 2011 $ For the three months ended March 31, 2011 and 2010, the Company recognized $39,000 and $30,000, respectively, in stock based compensation. As of March 31, 2011, the Company had approximately $312,000 of unrecognized compensation cost related to non-vested share-based compensation that is anticipated to be recognized over a weighted average period of approximately 1.0 years. Estimated remaining compensation expense related to existing share-based plans is $124,000, $129,000 and $59,000 for the years ended December 31, 2011, 2012 and 2013, respectively. At March 31, 2011, the aggregate intrinsic value of options outstanding was $2.6 million and the aggregate intrinsic value of options exercisable was $2.1 million. The total fair value of options vested during the three months ended March 31, 2011 and 2010 was $45,000 and $34,000 respectively. 501,000 options were exercised during the three-month period ended March 31, 2011 and zero options were exercised during the three-month period ended March 31, 2010.Cash proceeds received from the exercise of options for the three months ended March 31, 2011 and 2010 were $727,000 and $0, respectively. Use of Estimates The Company prepares its consolidated financial statements in conformity with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that impact the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. The Company reviews its estimates, including but not limited to:purchased transportation, recoverability of long-lived assets, accrual of acquisition earn-outs, recoverability of prepaid expenses, estimated legal accruals, valuation allowances for deferred taxes, valuation of investments and allowance for doubtful accounts, on a regular basis and makes adjustments based on historical experiences and existing and expected future conditions. These evaluations are performed and adjustments are made as information is available. Management believes that these estimates are reasonable and have been discussed with the audit committee; however, actual results could differ from these estimates. Reclassifications Certain prior year amounts shown in the accompanying consolidated financial statements have been reclassified to conform to the 2010 presentation. These reclassifications did not have any effect on total assets, total liabilities, total stockholders’ equity or net income. Income Taxes Taxes on income are provided in accordance with US GAAP. Deferred income tax assets and liabilities are recognized for the expected future tax consequences of events that have been reflected in the consolidated financial statements. Deferred tax assets and liabilities are determined based on the differences between the book values and the tax basis of particular assets and liabilities, and the tax effects of net operating loss and capital loss carry forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in the tax rate is recognized as income or expense in the period that included the enactment date. A valuation allowance is provided to offset the net deferred tax assets if, based upon the available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. The Company has evaluated its tax position and concluded no valuation allowance on its deferred tax assets is required, as of March 31, 2011. The Company had previously generated a significant net operating loss (NOL) deduction which had been utilized over the past several years.For state tax purposes an NOL still exists and as of March 31, 2011 the NOL carryforward equals approximately $1,500,000. 9 Accounting for Uncertainty in Income Taxes is determined based on US GAAP, which clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements and provides guidance on the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. US GAAP also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosures, and transition. As of March 31, 2011, the Company has accrued $150,000 for certain potential state income taxes. Goodwill Goodwill consists of the excess of cost over the fair value of net assets acquired in business combinations. The Company follows the provisions of US GAAP in its accounting of goodwill, which requires an annual impairment test for goodwill and intangible assets with indefinite lives. The first step of the impairment test requires that the Company determine the fair value of each reporting unit, and compare the fair value to the reporting unit’s carrying amount. To the extent a reporting unit’s carrying amount exceeds its fair value, an indication exists that the reporting unit’s goodwill may be impaired and the Company must perform a second more detailed impairment assessment. The second impairment assessment involves allocating the reporting unit’s fair value to all of its recognized and unrecognized assets and liabilities in order to determine the implied fair value of the reporting unit’s goodwill as of the assessment date. The implied fair value of the reporting unit’s goodwill is then compared to the carrying amount of goodwill to quantify an impairment charge as of the assessment date. The Company performs the annual impairment testing during the third quarter unless events or circumstances indicate impairment of the goodwill may have occurred before that time. Identified Intangible Assets The Company follows the provisions of US GAAP in its accounting of identified intangible assets, which establishes accounting standards for the impairment of long-lived assets such as property, plant and equipment and intangible assets subject to amortization. The Company reviews long-lived assets to be held-and-used for impairment whenever events or changes in circumstances indicate that the carrying amount of the assets may not be recoverable. If the sum of the undiscounted expected future cash flows over the remaining useful life of a long-lived asset is less than its carrying amount, the asset is considered to be impaired. Impairment losses are measured as the amount by which the carrying amount of the asset exceeds the fair value of the asset. When fair values are not available, the Company estimates fair value using the expected future cash flows discounted at a rate commensurate with the risks associated with the recovery of the asset.During the three-month periods ended March 31, 2011 and 2010, there was no impairment of intangible assets. Other Long-Term Assets Other long-term assets consist primarily of balances representing various deposits and notes receivable from various CGL independent station owners. Also included within this account classification are incentive payments to independent station owners within the CGL network. These payments are made by CGL to certain station owners as an incentive to join the network. These amounts are amortized over the life of each independent station contract and the unamortized portion is recoverable in the event of default under the terms of the agreements. Estimated Fair Value of Financial Instruments The aggregated net fair value estimates discussed herein are based upon certain market assumptions and pertinent information available to management. The respective carrying value of certain on-balance-sheet financial instruments approximated their fair values. These financial instruments include cash, receivables, payables, accrued expenses and short-term borrowings. Fair values were assumed to approximate carrying values for these financial instruments since they are short-term in nature and their carrying amounts approximate fair values or they are receivable or payable on demand. The fair value of the Company’s debt is estimated based upon the quoted market prices for the same or similar issues or on the current rates offered to the Company for debt of similar maturities. 10 Earnings per Share Earnings per common share are computed in accordance with US GAAP which requires companies to present basic earnings per share and diluted earnings per share. Basic earnings per share are computed by dividing net income by the weighted average number of shares of common stock outstanding during the period. Diluted earnings per share are computed by dividing net income by the combined weighted average number of shares of common stock outstanding and dilutive options outstanding during the period. Three Months Ended March 31, 2011 March 31, 2010 Net income $ $ Basic weighted shares outstanding Diluted weighted shares outstanding Basic earnings per share Net income $ $ Diluted earnings per share Net income $ $ 2. Recent Accounting Pronouncements The Company’s management does not believe that recent codified pronouncements by the FASB will have a material impact on the Company’s current or future financial statements. 3. Commitments and Contingencies Litigation In the ordinary course of business, the Company may be a party to a variety of legal actions. The Company does not currently anticipate any of these matters or any matters in the aggregate to have a materially adverse effect on the Company’s business or its financial position or results of operations. 11 4. Debt Notes Payable and Capital Leases The Company enters into notes payable and capital leases with various third parties from time to time to finance certain operational equipment and other assets used in its business operations. Generally, these loans and capital leases bear interest at market rates, and are collateralized with equipment and certain assets of the Company. The following table outlines the Company’s debt obligations as of March 31, 2011 and December 31, 2010. Interest rates Term (months) As of March 31, 2011 As of December 31,2010 Term notes payable % 36 $ $ Capital leases payable 5% - 18 % 12 - 36 - Total notes payable and capital leases Less: current maturities of notes payable and capital leases Non-current maturities of notes payable and capital leases $ $ The Company entered into a new $5.0 million term note on March 31, 2010.Commencing April 30, 2010, the term note is payable in 36 consecutive monthly installments consisting of $139,000 in monthly principal payments plus the unpaid interest accrued on the note.Interest is payable at the one-month LIBOR plus 225 basis points (2.51% at March 31, 2011). 5. Revolving Credit Facilities Line of Credit On March 31, 2011, the Company amended its credit facility to extend its maturity date to March 31, 2013. The credit facility continues to provide for a receivables based line of credit of up to $10.0 million. The Company may draw upon the receivables based line of credit the lesser of $10.0 million or 80% of eligible accounts receivable, less amounts outstanding under letters of credit and 50% of the above term loan balance. The proceeds of the line of credit will be used exclusively for working capital purposes. Substantially all the assets of the Company and wholly owned subsidiaries (Express-1, Inc., Concert Group Logistics, Inc., and Bounce Logistics, Inc.) are pledged as collateral securing the Company’s performance under the credit facility and in Note 4 above. The line of credit bears interest based upon one-month LIBOR with an initial increment of 200 basis points. The line of credit and the term note referenced in Note 4 above carry certain covenants related to the Company’s financial performance. Included among the covenants are a fixed charge coverage ratio and a total funded debt to earnings before interest, taxes, depreciation and amortization ratio. As of March 31, 2011, the Company was in compliance with all terms under the line of credit and the above term note and no events of default existed under the terms of the agreements. The Company had outstanding standby letters of credit at March 31, 2011 of $410,000 related to insurance policies either continuing in force or recently canceled. Amounts outstanding for letters of credit reduce the amount available under the line of credit, dollar-for-dollar. Available capacity in excess of outstanding borrowings under the line was approximately $9.2 million as limited by 80% of the Company’s eligible receivables as of March 31, 2011. The line of credit carries a maturity date of March 31, 2013.As of March 31, 2011 the line of credit balance was $395,000. 6. Related Party Transactions In January 2008, in conjunction with the Concert Group Logistics acquisition, the Company entered into a lease for approximately 6,000 square feet of office space located within an office complex at 1430 Branding Avenue, Downers Grove, Illinois 60515. The lease calls for, among other general provisions, rent payments in the amount of $101,000, $104,000 and $107,000 to be paid for 2010 and the two subsequent years thereafter. The building is owned by an Illinois Limited Liability Company, which has within its ownership group, Daniel Para, the CEO of Concert Group Logistics, LLC. The above transactions are not necessarily indicative of amounts, terms and conditions that the Company may have received in transactions with unrelated third parties. 12 7. Operating Segments The Company has four reportable segments based on the type of service provided, to its customers: Express-1, Inc. (Express-1)— provides time critical expedited transportation to its customers. This typically involves dedicating one truck and driver to a load which has a specified time delivery requirement. Most of the services provided are completed through a fleet of exclusive use vehicles that are owned and operated by independent contract drivers. The use of non-owned resources to provide transportation services minimizes the amount of capital investment required and is often described with the terms “non-asset” or “asset-light.” Concert Group Logistics, Inc. (CGL)— provides freight forwarding services through a chain of independently owned stations located throughout the United States. These stations are responsible for selling and operating freight forwarding transportation services within their geographic area under the authority of CGL. In October of 2009, certain assets and liabilities of LRG International (CGL International) were purchased to complement the operations of CGL. The financial reporting of this operation has been included with CGL. Bounce Logistics, Inc. (Bounce)— provides premium truckload brokerage transportation services to its customers throughout the Unites States. Corporate - The costs of the Company’s Board of Directors, executive team and certain corporate costs associated with operating as a public company are referred to as “corporate” charges. In addition to the aforementioned items, the Company also commonly records items such as its income tax provision and other charges that are reported on a consolidated basis within the corporate classification item. The accounting policies of the reportable segments are the same as those described in the summary of significant accounting policies. Substantially all intercompany sales prices are market based. The Company evaluates performance based on operating income of the respective business segments. The following schedule identifies select financial data for each of the business segments. Express-1 Expedited Solutions, Inc Segment Data Three Months Ended March 31, 2011 and 2010 Three Months Ended March 31, 2011 Express-1 Concert Group Logistics Bounce Corporate Eliminations Total Continuing Operations Revenues $ $ $ $
